DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application which claims priority from DE102020208568.4, filed on 7/8/2020.   

Claim Objections
Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the per se, see MPEP 2106.03). An intangible product does not fall within any statutory category. Furthermore, the broadest reasonable interpretation of a computer readable medium covers forms of non-transitory media as well as transitory propagating signals per se in view of the ordinary and customary meaning of computer program product (see MPEP 2106.03). To overcome the rejection and to provide clarity, the claim should be amended to narrow the computer product such that only statutory embodiments are covered, such as by amending the language to recite “a non-transitory computer readable medium comprising one or more sequences of machine-readable instructions, which, when executed by a computer, prompt the computer to execute the method steps of claim 19.” Thus, claim 20 is rejected as being directed to non-statutory subject matter. Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “an apparatus for removing at least a single particulate from a substrate, especially an optical element for extreme ultraviolet (EUV) photolithography” in lines 1-2 is vague and indefinite. The limitation “especially an optical element for extreme ultraviolet (EUV) photolithography” is exemplary in nature, and one of ordinary skill in the art would not have been able to ascertain the scope of the limitation as to whether the claim language requires an optical element for extreme ultraviolet photolithography. For the purposes of examination, the language is being interpreted as meaning an apparatus for removing at least a single particulate from a substrate. Thus, claim 1 and all claims depending therefrom are rejected as being indefinite. Appropriate correction is required. 
	Regarding claim 5, the limitation “at least one microscopy system designed to image the at least one single particulate, preferably during the removal of the at least one single particulate” in lines 1-3 is vague and indefinite. One of ordinary skill in the art would not have been able to determine the metes and bounds of the claim because it is unclear if the language “preferably during the removal of the at least one single particulate” requires the microscopy system to be used during removal of the at least one single particulate or if it is merely desirable to perform microscopy during removal. For the purposes of examination, the limitation is being interpreted as meaning at least one microscopy system designed to image the at least one single particulate since the claim is an apparatus claim. Thus, claim 5 is rejected as being indefinite. Appropriate correction is required. 
	Regarding claim 7, the limitation “wherein the matched gas spontaneously etches the at least one single particulate at a rate higher than the spontaneous etch rate of the substrate at least by a factor of 2, preferably at least by a factor of 5, more preferably at least by a factor of 10, and most preferably at least by a factor of 30” in lines 1-4 is vague and indefinite. The claims recites multiple narrower ranges (“preferably at least by a factor of 5,” “more preferably at least by a factor of 10,” etc.) that fall within the broader range of “at least by a factor of 2” recited within the same claim such that one of ordinary skill in the art would be unable to determine the boundaries of the claim language. See MPEP 2173.05(c). For the purposes of examination, the claim language is being interpreted as meaning wherein the matched gas spontaneously etches the at least one single particulate at a rate higher than the spontaneous etch rate of the substrate at least by a factor of 2. Thus, claim 7 is rejected as being indefinite. Appropriate correction is required. 
	Regarding claim 13, the limitation “wherein the at least one micromanipulator comprises a metal or metal alloy that forms an alloy with the at least one single molten particulate” in lines 1-3 is vague and indefinite. There is insufficient antecedent basis for “the at least one micromanipulator” (claim 11 introduces a “micromanipulator unit”) and “the at least one single molten particulate” in the claim, and it is additionally unclear if the claim is meant to depend instead from claim 12, which requires the at least one micromanipulator unit to heat the at least one micromanipulator, with claim 13 further to include that the at least one micromanipulator heats at last one single particulate. For the purposes of examination, the limitation is being interpreted as meaning the at least one micromanipulator unit comprises at least one micromanipulator that comprises a metal or metal alloy that melts at least one single particulate. Thus, claim 13 is rejected as being indefinite. Appropriate correction is required. 
	Regarding claim 15, the limitation “a voltage source designed to generate a flow of electrical current between the at least one micromanipulator and the at least one single particulate that causes electromigration in the at least one single particulate” in lines 1-4 is vague and indefinite. The limitation “the at least one micromanipulator” does not have proper antecedent basis in claim 1. For the purposes of examination, the limitation is being interpreted as meaning a voltage source designed to generate a flow of electrical current between at least one micromanipulator and the at least one single particulate that causes electromigration in the at least one single particulate. Thus, claim 15 is rejected as being indefinite. Appropriate correction is required. 
Regarding claim 19, the limitation “a method of removing at least a single particulate from a substrate, especially an optical element for extreme ultraviolet (EUV) photolithography” in lines 1-2 is vague and indefinite. The limitation “especially an optical element for extreme ultraviolet (EUV) photolithography” is exemplary in nature, and one of ordinary skill in the art would not have been able to ascertain the scope of the limitation as to whether the claim language requires an optical element for extreme ultraviolet photolithography. For the purposes of examination, the language is being interpreted as meaning a method of removing at least a single particulate from a substrate. Thus, claim 19 and all claims depending therefrom are rejected as being indefinite. Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an analysis unit designed to determine at least one constituent of a material composition of the at least one single particulate” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 11, 12, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baralia et al. (US PGPub 2017/0292923, Baralia hereinafter). 
Regarding claim 1, as best understood, Baralia discloses an apparatus for removing at least a single particulate from a substrate, especially an optical element for extreme ultraviolet (EUV) photolithography (Fig. 11), said apparatus comprising:
a. an analysis unit designed to determine at least one constituent of a material composition of the at least one single particulate (Fig. 11, paras. [0184]-[0187], the computer system 1140 ascertains the image of the mask 720 from the detector 1130. Detector 1130 obtains a signal proportional to the composition of the material of the elements of defects 740, 745, 750, 755, 760); and 
b. at least one gas injection system designed to provide a gas matched to the particular constituent in an environment of the at least one single particulate (Fig. 11, paras. [0187]-[0196], gas supplies 1152, 1157, 1167, 1172 supply selected gasses from the different gasses of precursor gas storage containers to process the marks and defects 740, 745, 750, 755, 760 according to the control unit 1160); 
c. wherein the matched gas contributes to removing the at least one single particulate from the substrate (Fig. 11, paras. [0187]-[0196], the etching gasses are provided to perform local removal of the defects). 
Regarding claim 3, Baralia discloses wherein the analysis unit is designed to take account of an external input in the determination of the at least one constituent of the material composition (Figs. 11, 12, paras. [0184]-[0187], [0199], the computer system 1140 receives position data and topography data using an interface 1175). 
Regarding claim 6, Baralia discloses wherein the matched gas spontaneously etches the at least one single particulate (para. [0195], the etch gas alone removes marks from the substrate without the presence of the electron beam). 
Regarding claim 9, Baralia discloses further comprising: at least one particle beam that initiates a local etching reaction of a first matched gas that etches the at least one single particulate and/or initiates a local deposition reaction of a second matched gas that deposits material on the at least one single particulate (Fig. 11, paras. [0187]-[0196], a focused electron beam is applied to initialize the etching reaction).
Regarding claim 11, Baralia discloses further comprising: at least one micromanipulator unit designed to interact with the at least one single particulate (Figs. 2-8, 11, 12, paras. [0117]-[0119], [0130], [0141]-[0144], [0156]-[0161], [0199], scanning probe microscope 200 includes measuring tips to obtain topography data of defects). 
Regarding claim 12, Baralia discloses wherein at the at least one micromanipulator unit comprises at least one micromanipulator, and wherein the at least one micromanipulator unit is designed to heat the at least one micromanipulator (Figs. 2-5, paras. [0117]-[0119], [0123]-[0124], [0126], the positioning elements 417-437 are bimetallic elements with resistive heating to bend the cantilevers 416-436 of probes 415-435). 
Regarding claim 19, as best understood, Baralia discloses a method of removing at least a single particulate from a substrate, especially an optical element for extreme ultraviolet (EUV) photolithography (Figs. 11-13, paras. [0183]-[0196], [0199]), said method comprising the steps of:
a. determining at least one constituent of a material composition of the at least one single particulate (Fig. 11, paras. [0184]-[0187], the computer system 1140 ascertains the image of the mask 720 from the detector 1130. Detector 1130 obtains a signal proportional to the composition of the material of the elements of defects 740, 745, 750, 755, 760); and
b. providing a gas matched to the particular constituent of the material composition in an environment of the at least one single particulate (Fig. 11, paras. [0187]-[0196], gas supplies 1152, 1157, 1167, 1172 supply selected gasses from the different gasses of precursor gas storage containers to process the marks and defects 740, 745, 750, 755, 760 according to the control unit 1160),
c. wherein the matched gas contributes to removing the at least one single particulate from the substrate (Fig. 11, paras. [0187]-[0196], the etching gasses are provided to perform local removal of the defects).
Regarding claim 20, Baralia discloses a computer program including instructions which, when executed by a computer, prompt the apparatus of claim 1 to execute the method steps of claim 19 (Fig. 11, paras. [0183]-[0196], [0199], the computer system 1140 contains algorithms realized by hardware and software to perform processing of the mask defects and marks). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baralia as applied to claim 1 above, and further in view of Ehm et al. (US PGPub 2010/0288302, Ehm hereinafter). 
Regarding claim 2, Baralia does not appear to explicitly describe wherein the analysis unit makes use of at least one element from the group of the following techniques: energy-dispersive x-ray spectroscopy (EDX), x-ray photoemission spectroscopy (XPS), Auger electron spectroscopy (AES), secondary ion mass spectrometry (SIMS), secondary neutral mass spectrometry (SNMS), Rutherford backscattering spectrometry (RBS) and low-energy ion scattering spectroscopy (LEIS).
Ehm discloses wherein the analysis unit makes use of at least one element from the group of the following techniques: energy-dispersive x-ray spectroscopy (EDX), x-ray photoemission spectroscopy (XPS), Auger electron spectroscopy (AES), secondary ion mass spectrometry (SIMS), secondary neutral mass spectrometry (SNMS), Rutherford backscattering spectrometry (RBS) and low-energy ion scattering spectroscopy (LEIS) (Fig. 3, para. [0071], x-ray photoelectron spectroscopy (XPS) or auger electron spectroscopy (AES) monitor the contamination layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included at least one element from the group of the following techniques: energy-dispersive x-ray spectroscopy (EDX), x-ray photoemission spectroscopy (XPS), Auger electron spectroscopy (AES), secondary ion mass spectrometry (SIMS), secondary neutral mass spectrometry (SNMS), Rutherford backscattering spectrometry (RBS) and low-energy ion scattering spectroscopy (LEIS) as taught by Ehm as the analysis unit in the apparatus as taught by Baralia since including wherein the analysis unit makes use of at least one element from the group of the following techniques: energy-dispersive x-ray spectroscopy (EDX), x-ray photoemission spectroscopy (XPS), Auger electron spectroscopy (AES), secondary ion mass spectrometry (SIMS), secondary neutral mass spectrometry (SNMS), Rutherford backscattering spectrometry (RBS) and low-energy ion scattering spectroscopy (LEIS) is commonly used to monitor a layer of contamination using suitable techniques to monitor the effectiveness of cleaning optical elements while avoiding damage to the optical elements (Ehm, paras. [0008]-[0012], [0071]). 
Regarding claim 5, as best understood, Baralia does not appear to explicitly describe further comprising: at least one microscopy system designed to image the at least one single particulate, preferably during the removal of the at least on single particulate. 
Ehm discloses at least one microscopy system designed to image the at least one single particulate, preferably during the removal of the at least on single particulate (Figs. 1-3, paras. [0009]-[0010], [0065]-[0066], [0068], [0070]-[0071], a monitoring unit generates a three-dimensional map of the contamination, and the monitoring is performed to provide feedback information during cleaning).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included at least one microscopy system designed to image the at least one single particulate, preferably during the removal of the at least on single particulate as taught by Ehm in the apparatus as taught by Baralia since including at least one microscopy system designed to image the at least one single particulate, preferably during the removal of the at least on single particulate is commonly used to monitor a layer of contamination to monitor the effectiveness of cleaning optical elements while avoiding damage to the optical elements (Ehm, paras. [0008]-[0012], [0071]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baralia as applied to claim 1 above, and further in view of Phan et al. (US Patent No. 7,251,033, Phan hereinafter). 
Regarding claim 4, Baralia does not appear to explicitly describe further comprising a machine learning model trained to use measurement data from the analysis unit to predict the at least one constituent of the material composition of the at least one single particulate.
Phan discloses a machine learning model trained to use measurement data from the analysis unit to predict (col. 4, lines 56-67, col. 5, lines 1-46, col. 6, lines 6-51, col. 9,  lines 1-27, a machine learning model is used to infer states of the reticle based on measurement data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a machine learning model trained to use measurement data from the analysis unit to predict as taught by Phan with the at least one constituent of the material composition of the at least one single particulate in the apparatus as taught by Baralia such that a machine learning model trained to use measurement data from the analysis unit to predict the at least one constituent of the material composition of the at least one single particulate since including a machine learning model trained to use measurement data from the analysis unit to predict the at least one constituent of the material composition of the at least one single particulate is commonly used to provide improved reticle management by timely detection of defects to improve yield and efficiency (Phan, col. 2, lines 39-60, col. 3, lines 32-46, col. 4, lines 56-67, col. 5, lines 1-14). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baralia as applied to claim 1 above, and further in view of Nozawa et al. (US PGPub 2012/0100470, Nozawa hereinafter). 
Regarding claim 7, as best understood, Baralia does not appear to explicitly describe wherein the matched gas spontaneously etches the at least one single particulate at a rate higher than the spontaneous etch rate of the substrate at least by a factor of 2, preferably at least by a factor of 5, more preferably at least by a factor of 10, and most preferably at least by a factor of 30.
Nozawa discloses wherein the matched gas etches the at least one single particulate at a rate higher than the etch rate of the substrate at least by a factor of 2, preferably at least by a factor of 5, more preferably at least by a factor of 10, and most preferably at least by a factor of 30 (paras. [0069]-[0071], the etch rate of one layer to another layer is in the range of 1.0 to 20.0 in a defect correction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the matched gas etches the at least one single particulate at a rate higher than the etch rate of the substrate at least by a factor of 2, preferably at least by a factor of 5, more preferably at least by a factor of 10, and most preferably at least by a factor of 30 as taught by Nozawa as the optimization of the spontaneous etch rates in the apparatus as taught by Baralia since including wherein the matched gas spontaneously etches the at least one single particulate at a rate higher than the spontaneous etch rate of the substrate at least by a factor of 2, preferably at least by a factor of 5, more preferably at least by a factor of 10, and most preferably at least by a factor of 30 is commonly used to correctly apply correction to a mask defect through selecting an optimum etch rate selectivity while maintaining manufacturing throughput (Nozawa, paras. [0069], [0071]).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baralia as applied to claims 1 and 9 above, and further in view of Freriks et al. (US PGPub 2007/0145297, Freriks hereinafter).  
Regarding claim 8, Baralia does not appear to explicitly describe wherein the at least one single particulate comprises tin (Sn), and the matched gas comprises at least hydrogen (H2), at least one hydrogen compound and/or at least nitrosyl chloride (NOCl).
Freriks discloses wherein the at least one single particulate comprises tin (Sn), and the matched gas comprises at least hydrogen (H2), at least one hydrogen compound and/or at least nitrosyl chloride (NOCl) (paras. [0040], [0043], [0050]-[0051], [0058], the deposition includes Sn, and the cleaning gas to remove the Sn deposits includes hydrogen gas including H2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the at least one single particulate comprises tin (Sn), and the matched gas comprises at least hydrogen (H2), at least one hydrogen compound and/or at least nitrosyl chloride (NOCl) as taught by Freriks in the apparatus of Baralia since including wherein the at least one single particulate comprises tin (Sn), and the matched gas comprises at least hydrogen (H2), at least one hydrogen compound and/or at least nitrosyl chloride (NOCl) is commonly used to provide a cleaning system for cleaning a collector mirror in an EUV radiation source (Freriks, paras. [0008]-[0010]).
Regarding claim 10, Baralia does not appear to explicitly describe wherein the at least one single particulate comprises tin and the at least one first matched gas comprises at least one element from the group of: a hydrogen compound, hydrogen (H2), a halogen compound, a chlorine compound, and nitrosyl chloride (NOCl). 
Freriks discloses wherein the at least one single particulate comprises tin and the at least one first matched gas comprises at least one element from the group of: a hydrogen compound, hydrogen (H2), a halogen compound, a chlorine compound, and nitrosyl chloride (NOCl) (paras. [0040], [0043], [0050]-[0051], [0058], the deposition includes Sn, and the cleaning gas to remove the Sn deposits includes hydrogen gas including H2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the at least one single particulate comprises tin and the at least one first matched gas comprises at least one element from the group of: a hydrogen compound, hydrogen (H2), a halogen compound, a chlorine compound, and nitrosyl chloride (NOCl) as taught by Freriks in the apparatus as taught by Baralia since including the at least one single particulate comprises tin and the at least one first matched gas comprises at least one element from the group of: a hydrogen compound, hydrogen (H2), a halogen compound, a chlorine compound, and nitrosyl chloride (NOCl) is commonly used to provide a cleaning system for cleaning a collector mirror in an EUV radiation source (Freriks, paras. [0008]-[0010]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baralia as applied to claim 11 above, and further in view of Zhao (CN 107203094, English translation provided with Office Action).
Regarding claim 13, as best understood, Baralia does not appear to explicitly describe wherein the at least one micromanipulator comprises a metal or metal alloy that forms an alloy with the at least one single molten particulate.
Zhao discloses wherein the at least one micromanipulator comprises a metal or metal alloy that forms an alloy with the at least one single molten particulate (Fig. 5, pages 4-5 of translation, column 22 is a titanium alloy, and heating mechanism 10 includes a laser emitter 11 to heat column 22 to remove the foreign matter 40 by heating the foreign matter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the at least one micromanipulator comprises a metal or metal alloy that forms an alloy with the at least one single molten particulate as taught by Zhao in the apparatus as taught by Baralia since including wherein the at least one micromanipulator comprises a metal or metal alloy that forms an alloy with the at least one single molten particulate is commonly used to effectively control the removal of contamination attached to a mask while prevent damage to the mask (Zhao, abstract, pages 4-5). 


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baralia as applied to claims 1 and 11 above, and further in view of Takaoka et al. (JP 2005-084582, Takaoka hereinafter; English translation provided with Office Action). 
Regarding claim 15, as best understood, Baralia does not appear to explicitly describe a voltage source designed to generate a flow of electrical current between the at least one micromanipulator and the at least one single particulate that causes electromigration in the at least one single particulate. 
Takaoka discloses a voltage source designed to generate a flow of electrical current between the at least one micromanipulator and the at least one single particulate that causes electromigration in the at least one single particulate (Fig. 9, page 3, last sentence-page 4, first paragraph of translation, a pulsed electric field is supplied to conductive probe 5 by power source 17 to remove conductive particles 1 from the photomask), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a voltage source designed to generate a flow of electrical current between the at least one micromanipulator and the at least one single particulate that causes electromigration in the at least one single particulate as taught by Takaoka in the apparatus as taught by Baralia since including a voltage source designed to generate a flow of electrical current between the at least one micromanipulator and the at least one single particulate that causes electromigration in the at least one single particulate is commonly used to efficiently and effectively remove conductive particles from a photomask (Takaoka, abstract, page 3, last sentence-page 4, first paragraph). 
Regarding claim 16, Baralia discloses wherein the at least one single particulate comprises an element from the group of: a particulate which is unstable with respect to removal from the substrate, a particulate having two or more particulate fragments, and a particulate comprising a particulate agglomerate (Figs. 8-11, paras. [0156], [0158], [0187]-[0196], the etching gasses are provided to perform local removal of the defects, which include excessive material), but Baralia does not appear to explicitly describe wherein the gas injection system is further designed to provide, prior to the removal, a matched gas in an environment of the at least one single particulate that deposits material on the at least one single particulate. 
Takaoka discloses wherein the gas injection system is further designed to provide, prior to the removal, a matched gas in an environment of the at least one single particulate that deposits material on the at least one single particulate (Fig. 5 and associated description on page 3 of translation, a deposition gas from deposition gas supply system 8 is applied to the particle 1, and after deposition film 9 is formed, an etching gas is supplied from etching gas supply system 10 to remove the particles 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the gas injection system is further designed to provide, prior to the removal, a matched gas in an environment of the at least one single particulate that deposits material on the at least one single particulate as taught by Takaoka in the apparatus as taught by Baralia since including wherein the gas injection system is further designed to provide, prior to the removal, a matched gas in an environment of the at least one single particulate that deposits material on the at least one single particulate is commonly used to efficiently and effectively remove adhered particles from a photomask (Takaoka, abstract).
Regarding claim 17, Baralia discloses the matched gas contributes to removing a second portion of the at least one single particulate by spontaneous etching and/or by particle beam-induced etching  (Fig. 11, paras. [0187]-[0196], the etching gasses are provided to perform local removal of the defects), but Baralia does not appear to explicitly describe wherein the micromanipulator unit is designed to remove a first portion of the at least one single particulate.
Takaoka discloses wherein the micromanipulator unit is designed to remove a first portion of the at least one single particulate (Fig. 5 and associated description on page 3 of translation, the probe removes the deposition film 8 and particles 1 from the substrate), and the matched gas contributes to removing a second portion of the at least one single particulate by spontaneous etching and/or by particle beam-induced etching (Fig. 5 and associated text on page 3 of translation, etching gas supply system 10 provides an etching gas to etch deposition film 9 with electron beam 7 to remove particles 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the micromanipulator unit is designed to remove a first portion of the at least one single particulate as taught by Takaoka in the apparatus as taught by Baralia since including wherein the micromanipulator unit is designed to remove a first portion of the at least one single particulate is commonly used to efficiently and effectively remove adhered particles from a photomask (Takaoka, abstract).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baralia as applied to claim 1 above, and further in view of Musil et al. (US Patent NO. 6,753,538, Musil hereinafter).   
Regarding claim 18, Baralia does not appear to explicitly describe wherein the gas injection system is also designed, after the removal of the at least one single particulate, to provide a reconstruction gas in the environment of the at least one single removed particulate that at least partly eliminates damage to the substrate that has arisen during the removal of the at least one single particulate.
Musil discloses wherein the gas injection system is also designed, after the removal of the at least one single particulate, to provide a reconstruction gas in the environment of the at least one single removed particulate that at least partly eliminates damage to the substrate that has arisen during the removal of the at least one single particulate (Fig. 5, col. 4, lines 1-9, col. 11, lines 26-58, following an etching process to remove material from the mask to repair the mask, a passivation layer is re-formed at the processed site). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the gas injection system is also designed, after the removal of the at least one single particulate, to provide a reconstruction gas in the environment of the at least one single removed particulate that at least partly eliminates damage to the substrate that has arisen during the removal of the at least one single particulate as taught by Musil in the apparatus as taught by Baralia since including wherein the gas injection system is also designed, after the removal of the at least one single particulate, to provide a reconstruction gas in the environment of the at least one single removed particulate that at least partly eliminates damage to the substrate that has arisen during the removal of the at least one single particulate is commonly used to prevent damage to previously repaired locations on a mask while performing corrections at other locations of the mask (Musil, col. 11, lines 7-47).

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the at least one micromanipulator comprises bismuth (Bi) or a bismuth alloy, and the at least one constituent of the material composition of the at least one single particulate comprises tin (Sn). These limitations in combination with the other limitations of the parent claims would render claim 14 non-obvious over the prior art of record if rewritten.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knappe et al. (US PGPub 2006/0066824, Knappe hereinafter) discloses a chemical detection system to detect the composition of contamination in a lithography system. 
Bret et al. (US PGPub 2012/0273458) discloses processing a mask using etching gasses and deposition gasses to locally process material on the mask. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882